DETAILED ACTION
	In response to the Office Action mailed 08/21/2020, the RCE was received 09/19/2021:
Claim 1 has been amended.
Claims 9 and 14-23 were cancelled.
Claims 1-8 and 10-13 are pending.
Allowable Subject Matter
Claim 1-8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the best prior art, Teague (Imaging of Backscattered Ionizing Radiation -A Key Enabler for through Mud Borehole Imaging; note: cited in applicant’s IDS filed 03/06/2019) teaches the specific limitation on an x-ray-based casing imaging tool having a combination of source collimators located cylindrically around an x-ray source and a two-dimensional per-pixel collimated imaging detector array (Figures A-1, A-3, A-8, A-9, A-15), said tool comprising:
an x-ray source (source, Fig, A-9 and page 4, lines 1-2);
a radiation shield to define the output form of produced x-rays (Figure A-9, lead collsmator/shieid);
a direction controllable (page 4, last paragraph; note: capable of pin/tilting) two-dimensional per-pixel collimated- imaging detector array (page 4, third and fourth full paragraphs; note: the collimator effectively places individual tubes in front of each of the pixels and two dimensional array of individually collimated crystalline scintillator and photon counter pairing);
an imaging window within the tool housing that reduces the attenuation of x-rays passing through said tool housing (page 4, the last paragraph, page 5, third paragraph; note: since the X-ray beam pass through a 4mm aluminum window, it would reduce the attenuation of x-rays passing through said tool housing);

While Teague does not specify whether there are a "plurality" of tool logic electronics and PSUs, such a modification would have been obvious, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co, v, Bemis Co,, 193 USPQ 8.
Teague does not explicitly teaches the specific limitation on a rotatable two-dimensional per-pixel collimated imaging detector array.
The prior art, US 20170052280, Zhang, teaches the specific limitation on a rotatable two-dimensional per-pixel collimated imaging detector array (paragraph 0023).
However, the prior art of record fail to teach the details of cylindrical radiation shield to define the output form of produced x-rays to a panoramically conic output. Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2-8 and 10-13 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884